DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                   Election/RestrictionsApplicant's election with traverse of Invention I (claims 1-7) in the reply filed on (4-11-2022)  is acknowledged. The traversal is on the ground(s) that the newly amended claim’s special technical feature(s) are not taught by Todd Williams (WO-2008,045,680, hereinafter Williams). This is not found persuasive because as detailed below in the rejection the claims are not found to be unique, novel or make a contribution over the prior art of Williams (WO-2008,045,680, hereinafter Williams) in view of ISO (ISO 3219:1993, 1993, hereinafter ISO). The requirement is still deemed proper and is therefore made FINAL. Accordingly, claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on (4-11-2022).
                                                                      Specification
The abstract of the disclosure is objected to because the length of the abstract is too long, currently the abstract sits at 195 words, where the limit is 150 words. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the monomers of the reactive monomer mixture" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Noting, that the term reactive monomer mixture has antecedent basis, however “the monomers” des not.
Claim 1 recites the limitation "the viscosity test" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the experimental section" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites the limitation "the viscosity test" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the experimental section" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-3, & 5-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd Williams (WO-2008,045,680, hereinafter Williams) in view of ISO (ISO 3219:1993, 1993, hereinafter ISO)Regarding claim 1, 	
A process of manufacturing a multicellular structure comprising interconnected cells, wherein the process comprises:
a) providing a polymerizable precursor of a polymeric material, 
wherein the polymerizable precursor comprises a reactive monomer mixture, and 
wherein the monomers of the reactive monomer mixture are selected from the group consisting of lactams, lactones, isocyanates, polyols, polyamines and any combinations or mixtures thereof;
b) providing a mold comprising precursor structures of the multicellular structure having a cell wall height of greater than 5 mm; 
c) optionally, heating at least one of the reactive monomer mixture or the mold 
d) incorporating the reactive monomer mixture into the precursor structures of the multicellular structure thereby substantially filling up the precursor structures of the mold, 
wherein the reactive monomer mixture has a viscosity of no greater than 10,000 mPa-s when incorporated into the precursor structures of the multicellular structure and when measured according to the viscosity test method DIN EN ISO 3219:1993, as defined in the experimental section; 
e) polymerizing the polymerizable precursor of the polymeric material into the precursor structures of the mold by thermal polymerization; and 
f) demolding the multicellular structure formed by polymerizing the polymerizable precursor of the polymeric material.
Williams teaches the following:
([0018]) teaches that (Fig. 1) is a partial perspective view showing an illustrative (e.g. flexible) mold 100. The flexible mold 100 generally has a two-layered structure having a planar support layer 110 and a micro-structured surface, referred to herein as a shape-imparting layer 120 provided on the support. The flexible mold 100 of Fig. 1 is suitable for producing a grid- 20 like rib pattern (also referred to as a lattice pattern) of barrier ribs on a (e.g. electrode patterned) back panel of a plasma display panel. Another common barrier ribs pattern (not shown) comprises plurality of (non-intersecting) ribs arranged in parallel with each other, also referred to as a linear pattern.
([0026]) teaches that the oligomer and monomer have functionality that react (e.g. crosslink) upon exposure to light. This statement is followed by a litany of possible photopolymerizable groups. ([0026]) continues with free radically polymerizable groups are preferred. Followed by then listing a few free radically polymerizable groups that are acceptable.
([0026]) teaches that representative examples of photopolymerzable groups include epoxy groups, (meth)acrylate groups, olefinic carbon-carbon double bonds, allyloxy groups, alpha-methyl styrene groups, (meth)acrylamide groups, cyanate ester groups, vinyl ethers groups, combinations of these, and the like. ([0026]) adding that free radically polymerizable groups include (meth)acryl functionality.
([0021]) teaches that the depth, pitch and width of the microstructures of the shape-imparting layer can vary depending on the desired finished article.  Further, the depth is typically no greater than 500 μm and typically less than 300 μm. Noting, that “typically” indicates that is not the case always or at all times.  Highlighting, that the case law for result effective variable may be recited regarding the cell wall height of the mold utilized. Accordingly, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)
It should be noted that this step is understood to be optional however, ([0045]) teaches that various curable organic binders can be employed. The curable organic binder is curable for example by exposure to radiation or heat. ([0046]) teaches that upon curing of the binder of the slurry, the diluent should phase separate from the monomers and/or oligomers participating in the cross-linking process. As such, some type of curing, such as heating / exposure to electromagnetic radiation is required to cure the composition. 
([0005]) teaches filling the recesses of the mold with a photocurable microstructure precursor composition; photocuring the microstructure precursor composition; and removing the mold from the cured (e.g. barrier rib) microstructures.
([0044]) teaches that the rib precursor composition preferably has a viscosity of less than 20,000 cps and more preferably less than 10,000 cps to uniformly fill all the microstructured groove portions of the flexible mold without entrapping air. Highlighting, that 1cps is equivalent to 1mPa-s. Furthermore, the precursor composition viscosity is understood to impact the ability to uniformly fill all the microstructured groove portions of the flexible mold without entrapping air. As such, while no discrepancies are perceived to exist, the viscosity is recognized as a result effective variable, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
([0005]) teaches photocuring the microstructure precursor. Highlighting, that curing via photopolymerization requires the absorption of light which in turn provides energy and produces heat to initiate the polymerization.
([0005]) teaches removing the mold from the cured (e.g. barrier rib) microstructures.
Regarding Claim 1, Williams teaches a polymerizable precursor of a polymeric material, that comprises a reactive monomer mixture, the mixture having the correct viscosity range, allowing for providing a mold comprising precursor structures of the multicellular structure, substantially filling up the precursor structures of the mold including by heating at least one of the reactive monomer mixture or the mold, so that polymerizing the polymerizable precursor transpires forming a polymeric material and demolding polymeric material. Williams is silent on details regarding how the viscosity was measured. In analogous art for details regarding ISO 3219:1993, ISO suggests details regarding the implementation of ISO 3219:1993 and its uses, and in this regard ISO teaches the following:
(Scope) teaches that Viscosity determinations made in accordance with this standard consist of establishing the relationship between the shear stress and the shear rate. The results obtained with different instruments in accordance with this standard are comparable and apply to controlled shear as well as controlled stress instruments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a polymerizable precursor of a polymeric material, that comprises a reactive monomer mixture, the mixture having the correct viscosity range, allowing for providing a mold comprising precursor structures of the multicellular structure, substantially filling up the precursor structures of the mold including by heating at least one of the reactive monomer mixture or the mold, so that polymerizing the polymerizable precursor transpires forming a polymeric material and demolding polymeric material of Williams. By utilizing the standard testing method 3219:1993 as a means for determining the viscosity, as taught by ISO. Highlighting, implementation of standard testing method 3219:1993 (D) allows for establishing the relationship between the shear stress and the shear rate (viscosity) of a of polymers and resins in the liquid, emulsified or dispersed state, including polymer dispersions.Highlighting, that the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law where,  "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 2, 	
Wherein the reactive monomer mixture for use herein has a viscosity of no greater than 1,500 mPa-s, when measured according to the viscosity test method defined in the experimental section.
Williams teaches the following:
([0044]) teaches that the rib precursor composition preferably has a viscosity of less than 20,000 cps and more preferably less than 10,000 cps to uniformly fill all the microstructured groove portions of the flexible mold without entrapping air. Highlighting, that 1cps is equivalent to 1mPa-s. Furthermore, the precursor composition viscosity is understood to impact the ability to uniformly fill all the microstructured groove portions of the flexible mold without entrapping air. As such, while no discrepancies are perceived to exist, the viscosity is recognized as a result effective variable, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding Claim 2, Williams teaches the same as detailed above in claim 1. Williams is silent on details regarding how the viscosity was measured. In analogous art for details regarding ISO 3219:1993, ISO suggests details regarding the implementation of ISO 3219:1993 and its uses, and in this regard ISO teaches the following:
(Scope) teaches that Viscosity determinations made in accordance with this standard consist of establishing the relationship between the shear stress and the shear rate. The results obtained with different instruments in accordance with this standard are comparable and apply to controlled shear as well as controlled stress instruments.
The same rejection rationale, case law and analysis that was used previously for claim1, can be applied here and should be referred to for this claim as well.
Regarding claim 3, 	
Wherein the monomers of the reactive monomer mixture are selected from the group consisting of lactams, isocyanates, polyols, and any combinations or mixtures thereof.
Williams teaches the following:
([0026]) teaches that representative examples of photopolymerzable groups include epoxy groups, (meth)acrylate groups, olefinic carbon-carbon double bonds, allyloxy groups, alpha-methyl styrene groups, (meth)acrylamide groups, cyanate ester groups, vinyl ethers groups, combinations of these, and the like. ([0026]) adding that free radically polymerizable groups include (meth)acryl functionality.
Regarding claim 5, 	
Wherein the multicellular structure has a cell wall height of greater than 25 mm
Williams teaches the following:
([0021]) teaches that the depth, pitch and width of the microstructures of the shape-imparting layer can vary depending on the desired finished article.  Further, the depth is typically no greater than 500 μm and typically less than 300 μm. Noting, that “typically” indicates that is not the case always or at all times.  Highlighting, that the case law for result effective variable may be recited regarding the cell wall height of the mold utilized. Accordingly, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)
Regarding claim 6, 	
Wherein the multicellular structure has a cell wall thickness of no greater than 2.5 mm
Williams teaches the following:
([0022]) The thickness of an illustrative shape-imparting layer is generally at least 5 μm, typically at least 10 μm, and more typically at least 50 μm. Further, the thickness of the shape-imparting layer is generally no greater than 1,000 μm.
Regarding claim 7, 	
Wherein the multicellular structure is a honeycomb structure.
Williams teaches the following:
As shown in (Fig. 1), a perspective view of an illustrative flexible mold suitable for making barrier rib. Where the barrier rib is understood to be provided with a repeating (square/rectangular) cellular structure, mimicking that of a honeycomb. Highlighting, while no discrepancies are perceived to exist the case law for change of shape may be recited, see In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.
B.) Claim(s) 1-3, & 5-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Massimo De Maria (US-2009/0,226,698, hereinafter Maria) in further view of ISORegarding claim 1, 	
A process of manufacturing a multicellular structure comprising interconnected cells, wherein the process comprises:
a) providing a polymerizable precursor of a polymeric material, 
wherein the polymerizable precursor comprises a reactive monomer mixture, and 
wherein the monomers of the reactive monomer mixture are selected from the group consisting of lactams, lactones, isocyanates, polyols, polyamines and any combinations or mixtures thereof;
b) providing a mold comprising precursor structures of the multicellular structure having a cell wall height of greater than 5 mm; 
c) optionally, heating at least one of the reactive monomer mixture or the mold 
d) incorporating the reactive monomer mixture into the precursor structures of the multicellular structure thereby substantially filling up the precursor structures of the mold, 
wherein the reactive monomer mixture has a viscosity of no greater than 10,000 mPa-s when incorporated into the precursor structures of the multicellular structure and when measured according to the viscosity test method DIN EN ISO 3219:1 993, as defined in the experimental section; 
e) polymerizing the polymerizable precursor of the polymeric material into the precursor structures of the mold by thermal polymerization; and 
f) demolding the multicellular structure formed by polymerizing the polymerizable precursor of the polymeric material.
Williams teaches the following:
([0018]) teaches that (Fig. 1) is a partial perspective view showing an illustrative (e.g. flexible) mold 100. The flexible mold 100 generally has a two-layered structure having a planar support layer 110 and a micro-structured surface, referred to herein as a shape-imparting layer 120 provided on the support. The flexible mold 100 of Fig. 1 is suitable for producing a grid- 20 like rib pattern (also referred to as a lattice pattern) of barrier ribs on a (e.g. electrode patterned) back panel of a plasma display panel. Another common barrier ribs pattern (not shown) comprises plurality of (non-intersecting) ribs arranged in parallel with each other, also referred to as a linear pattern.
([0026]) teaches that the oligomer and monomer have functionality that react (e.g. crosslink) upon exposure to light. This statement is followed by a litany of possible photopolymerizable groups. ([0026]) continues with free radically polymerizable groups are preferred. Followed by then listing a few free radically polymerizable groups that are acceptable.
([0026]) teaches that representative examples of photopolymerzable groups include epoxy groups, (meth)acrylate groups, olefinic carbon-carbon double bonds, allyloxy groups, alpha-methyl styrene groups, (meth)acrylamide groups, cyanate ester groups, vinyl ethers groups, combinations of these, and the like. ([0026]) adding that free radically polymerizable groups include (meth)acryl functionality.
It should be noted that this step is understood to be optional however, ([0045]) teaches that various curable organic binders can be employed. The curable organic binder is curable for example by exposure to radiation or heat. ([0046]) teaches that upon curing of the binder of the slurry, the diluent should phase separate from the monomers and/or oligomers participating in the cross-linking process. As such, some type of curing, such as heating / exposure to electromagnetic radiation is required to cure the composition. 
([0005]) teaches filling the recesses of the mold with a photocurable microstructure precursor composition; photocuring the microstructure precursor composition; and removing the mold from the cured (e.g. barrier rib) microstructures.
([0044]) teaches that the rib precursor composition preferably has a viscosity of less than 20,000 cps and more preferably less than 10,000 cps to uniformly fill all the microstructured groove portions of the flexible mold without entrapping air. Highlighting, that 1cps is equivalent to 1mPa-s. Furthermore, the precursor composition viscosity is understood to impact the ability to uniformly fill all the microstructured groove portions of the flexible mold without entrapping air. As such, while no discrepancies are perceived to exist, the viscosity is recognized as a result effective variable, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
([0005]) teaches photocuring the microstructure precursor. Highlighting, that curing via photopolymerization requires the absorption of light which in turn provides energy and produces heat to initiate the polymerization.
([0005]) teaches removing the mold from the cured (e.g. barrier rib) microstructures.
Regarding Claim 1, Williams teaches a polymerizable precursor of a polymeric material, that comprises a reactive monomer mixture, the mixture having the correct viscosity range, allowing for providing a mold comprising precursor structures of the multicellular structure, substantially filling up the precursor structures of the mold including by heating at least one of the reactive monomer mixture or the mold, so that polymerizing the polymerizable precursor transpires forming a polymeric material and demolding polymeric material. Williams adding that the depth, pitch and width of the microstructures of the shape-imparting layer can vary depending on the desired finished article. Highlighting, that the case law for result effective variable may be recited regarding the cell wall height of the mold utilized, ([0021]). Williams is vague on the size of the cell wall height utilized. In analogous art for a method for producing a thermoplastic element part, comprising the steps of extruding the thermoplastic material, onto a mold for shaping the extruded material so as to provide, the fabricated element, Maria suggests details regarding the height of the mold utilized for shaping the extruded material, and in this regard Maria teaches the following:
([0031]) teaches that the arrangement described above, it is possible to obtain, for the alveolar panel element, a modulus of elasticity that is equal both in a longitudinal direction and in a transverse direction, and it is possible to provide panel elements with a thickness that can range from 3 to 20 mm. With ([0032]) teaching that depending on the different required characteristics, it is possible to change the weight per square meter by changing the thickness of the protruding elements (cell wall height) and/or by changing the thickness of the sheet-like element, and therefore it is possible to adapt easily to the various requirements. As such, the protruding elements (cell wall height) is understood to impact the weight per square meter by tailoring the thickness. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a polymerizable precursor of a polymeric material, that comprises a reactive monomer mixture, the mixture having the correct viscosity range, allowing for providing a mold comprising precursor structures of the multicellular structure, substantially filling up the precursor structures of the mold including by heating at least one of the reactive monomer mixture or the mold, so that polymerizing the polymerizable precursor transpires forming a polymeric material and demolding polymeric material of Williams as modified. By utilizing an optimized thickness of the protruding elements (cell wall height) in the object fabricated, as taught by Maria. Highlighting, implementation of an optimized thickness of the protruding elements (cell wall height) in the object fabricated, allows for controlling the weight per square meter.Highlighting, that the case law for result effective variables may be recited where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art, see In re Boesch, 205 USPQ 215 (CCPA 1980). & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding Claim 1, Williams teaches a polymerizable precursor of a polymeric material, that comprises a reactive monomer mixture, the mixture having the correct viscosity range, allowing for providing a mold comprising precursor structures of the multicellular structure, substantially filling up the precursor structures of the mold including by heating at least one of the reactive monomer mixture or the mold, so that polymerizing the polymerizable precursor transpires forming a polymeric material and demolding polymeric material. Williams is silent on details regarding how the viscosity was measured. In analogous art for details regarding ISO 3219:1993, ISO suggests details regarding the implementation of ISO 3219:1993 and its uses, and in this regard ISO teaches the following:
(Scope) teaches that Viscosity determinations made in accordance with this standard consist of establishing the relationship between the shear stress and the shear rate. The results obtained with different instruments in accordance with this standard are comparable and apply to controlled shear as well as controlled stress instruments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a polymerizable precursor of a polymeric material, that comprises a reactive monomer mixture, the mixture having the correct viscosity range, allowing for providing a mold comprising precursor structures of the multicellular structure, substantially filling up the precursor structures of the mold including by heating at least one of the reactive monomer mixture or the mold, so that polymerizing the polymerizable precursor transpires forming a polymeric material and demolding polymeric material of Williams. By utilizing the standard testing method 3219:1993 as a means for determining the viscosity, as taught by ISO. Highlighting, implementation of standard testing method 3219:1993 (D) allows for establishing the relationship between the shear stress and the shear rate (viscosity) of a of polymers and resins in the liquid, emulsified or dispersed state, including polymer dispersions.Highlighting, that the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law where,  "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 2, 	
Wherein the reactive monomer mixture for use herein has a viscosity of no greater than 1,500 mPa-s, when measured according to the viscosity test method defined in the experimental section.
Williams teaches the following:
([0044]) teaches that the rib precursor composition preferably has a viscosity of less than 20,000 cps and more preferably less than 10,000 cps to uniformly fill all the microstructured groove portions of the flexible mold without entrapping air. Highlighting, that 1cps is equivalent to 1mPa-s. Furthermore, the precursor composition viscosity is understood to impact the ability to uniformly fill all the microstructured groove portions of the flexible mold without entrapping air. As such, while no discrepancies are perceived to exist, the viscosity is recognized as a result effective variable, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding Claim 2, Williams teaches the same as detailed above in claim 1. Williams is silent on details regarding how the viscosity was measured. In analogous art for details regarding ISO 3219:1993, ISO suggests details regarding the implementation of ISO 3219:1993 and its uses, and in this regard ISO teaches the following:
(Scope) teaches that Viscosity determinations made in accordance with this standard consist of establishing the relationship between the shear stress and the shear rate. The results obtained with different instruments in accordance with this standard are comparable and apply to controlled shear as well as controlled stress instruments.
The same rejection rationale, case law and analysis that was used previously for claim1, can be applied here and should be referred to for this claim as well.
Regarding claim 3, 	
Wherein the monomers of the reactive monomer mixture are selected from the group consisting of lactams, isocyanates, polyols, and any combinations or mixtures thereof.
Williams teaches the following:
([0026]) teaches that representative examples of photopolymerzable groups include epoxy groups, (meth)acrylate groups, olefinic carbon-carbon double bonds, allyloxy groups, alpha-methyl styrene groups, (meth)acrylamide groups, cyanate ester groups, vinyl ethers groups, combinations of these, and the like. ([0026]) adding that free radically polymerizable groups include (meth)acryl functionality.
Regarding claim 5, 	
Wherein the multicellular structure has a cell wall height of greater than 25 mm
Regarding Claim 5, Williams as modified teaches the same as detailed above. Williams as modified lists a wide variety of materials may be utilized. Williams adding that the depth, pitch and width of the microstructures of the shape-imparting layer can vary depending on the desired finished article. Highlighting, that the case law for result effective variable may be recited regarding the cell wall height of the mold utilized, ([0021]). Williams is vague on the size of the cell wall height utilized. In analogous art for a method for producing a thermoplastic element part, comprising the steps of extruding the thermoplastic material, onto a mold for shaping the extruded material so as to provide, the fabricated element, Maria suggests details regarding the height of the mold utilized for shaping the extruded material, and in this regard Maria teaches the following:
([0031]) teaches that the arrangement described above, it is possible to obtain, for the alveolar panel element, a modulus of elasticity that is equal both in a longitudinal direction and in a transverse direction, and it is possible to provide panel elements with a thickness that can range from 3 to 20 mm. With ([0032]) teaching that depending on the different required characteristics, it is possible to change the weight per square meter by changing the thickness of the protruding elements (cell wall height) and/or by changing the thickness of the sheet-like element, and therefore it is possible to adapt easily to the various requirements. As such, the protruding elements (cell wall height) is understood to impact the weight per square meter by tailoring the thickness. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a polymerizable precursor of a polymeric material, that comprises a reactive monomer mixture, the mixture having the correct viscosity range, allowing for providing a mold comprising precursor structures of the multicellular structure, substantially filling up the precursor structures of the mold including by heating at least one of the reactive monomer mixture or the mold, so that polymerizing the polymerizable precursor transpires forming a polymeric material and demolding polymeric material of Williams as modified. By utilizing an optimized thickness of the protruding elements (cell wall height) in the object fabricated, as taught by Maria. Highlighting, implementation of an optimized thickness of the protruding elements (cell wall height) in the object fabricated, allows for controlling the weight per square meter.Highlighting, that the case law for result effective variables may be recited where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art, see In re Boesch, 205 USPQ 215 (CCPA 1980). & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977

Regarding claim 6, 	
Wherein the multicellular structure has a cell wall thickness of no greater than 2.5 mm
Williams teaches the following:
([0022]) The thickness of an illustrative shape-imparting layer is generally at least 5 μm, typically at least 10 μm, and more typically at least 50 μm. Further, the thickness of the shape-imparting layer is generally no greater than 1,000 μm.
Regarding claim 7, 	
Wherein the multicellular structure is a honeycomb structure
Regarding Claim 7, Williams as modified teaches the same as detailed above in claim 1. Williams as modified also depicting a in (Fig. 1), a perspective view of an illustrative flexible mold suitable for making barrier rib. Where the barrier rib is understood to be provided with a repeating (square/rectangular) cellular structure, mimicking that of a honeycomb. Williams doesn’t recite the term honeycomb regarding this type of repeating pattern. In analogous as applied above in claim 1, Maria suggests details regarding the shape mold utilized and the shape for the article fabricated, and in this regard Maria teaches the following:
([0016]) teaches that (Fig. 5) is a schematic perspective view of a layer with honeycomb protruding elements. ([0027]) teaching that according to what is shown in FIGS. 5 to 7, the cavity has a hexagonal shape, of the honeycomb type; likewise, in FIG. 8 there are elements, again designated by the reference numeral 21, which form rhomboidal or otherwise polygonal cavities formed by straight walls or optionally, as shown in FIG. 9, the protruding elements have variable dimensions and delimit together cylindrical cavities which have a circular base
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a polymerizable precursor of a polymeric material, that comprises a reactive monomer mixture, the mixture having the correct viscosity range, allowing for providing a mold comprising precursor structures of the multicellular structure, substantially filling up the precursor structures of the mold including by heating at least one of the reactive monomer mixture or the mold, so that polymerizing the polymerizable precursor transpires forming a polymeric material and demolding polymeric material of Williams as modified. By utilizing honeycomb shaped protruding elements, as taught by Maria. Highlighting, implementation of honeycomb shaped protruding elements allows for forming a hexagonal shaped cavity which is closed perimetrically and open at the face that lies opposite the bottom, ([0026]). 

C.) Claim(s) 1-7, are rejected under 35 U.S.C. 103 as being unpatentable over Williams, in view of Verwilst et al. (US-5,071,683, hereinafter Verwilst) in view of Maria and in further view of ISORegarding claim 1, 	
A process of manufacturing a multicellular structure comprising interconnected cells, wherein the process comprises:
a) providing a polymerizable precursor of a polymeric material, 
wherein the polymerizable precursor comprises a reactive monomer mixture, and 
wherein the monomers of the reactive monomer mixture are selected from the group consisting of lactams, lactones, isocyanates, polyols, polyamines and any combinations or mixtures thereof;
b) providing a mold comprising precursor structures of the multicellular structure having a cell wall height of greater than 5 mm; 
c) optionally, heating at least one of the reactive monomer mixture or the mold 
d) incorporating the reactive monomer mixture into the precursor structures of the multicellular structure thereby substantially filling up the precursor structures of the mold, 
wherein the reactive monomer mixture has a viscosity of no greater than 10,000 mPa-s when incorporated into the precursor structures of the multicellular structure and when measured according to the viscosity test method DIN EN ISO 3219:1 993, as defined in the experimental section; 
e) polymerizing the polymerizable precursor of the polymeric material into the precursor structures of the mold by thermal polymerization; and 
f) demolding the multicellular structure formed by polymerizing the polymerizable precursor of the polymeric material.
Williams teaches the following:
([0018]) teaches that (Fig. 1) is a partial perspective view showing an illustrative (e.g. flexible) mold 100. The flexible mold 100 generally has a two-layered structure having a planar support layer 110 and a micro-structured surface, referred to herein as a shape-imparting layer 120 provided on the support. The flexible mold 100 of Fig. 1 is suitable for producing a grid- 20 like rib pattern (also referred to as a lattice pattern) of barrier ribs on a (e.g. electrode patterned) back panel of a plasma display panel. Another common barrier ribs pattern (not shown) comprises plurality of (non-intersecting) ribs arranged in parallel with each other, also referred to as a linear pattern.
([0026]) teaches that the oligomer and monomer have functionality that react (e.g. crosslink) upon exposure to light. This statement is followed by a litany of possible photopolymerizable groups. ([0026]) continues with free radically polymerizable groups are preferred. Followed by then listing a few free radically polymerizable groups that are acceptable.
It should be noted that this step is understood to be optional however, ([0045]) teaches that various curable organic binders can be employed. The curable organic binder is curable for example by exposure to radiation or heat. ([0046]) teaches that upon curing of the binder of the slurry, the diluent should phase separate from the monomers and/or oligomers participating in the cross-linking process. As such, some type of curing, such as heating / exposure to electromagnetic radiation is required to cure the composition. 
([0005]) teaches filling the recesses of the mold with a photocurable microstructure precursor composition; photocuring the microstructure precursor composition; and removing the mold from the cured (e.g. barrier rib) microstructures.
([0044]) teaches that the rib precursor composition preferably has a viscosity of less than 20,000 cps and more preferably less than 10,000 cps to uniformly fill all the microstructured groove portions of the flexible mold without entrapping air. Highlighting, that 1cps is equivalent to 1mPa-s. Furthermore, the precursor composition viscosity is understood to impact the ability to uniformly fill all the microstructured groove portions of the flexible mold without entrapping air. As such, while no discrepancies are perceived to exist, the viscosity is recognized as a result effective variable, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
([0005]) teaches photocuring the microstructure precursor. Highlighting, that curing via photopolymerization requires the absorption of light which in turn provides energy and produces heat to initiate the polymerization. 
([0005]) teaches removing the mold from the cured (e.g. barrier rib) microstructures.
Regarding Claim 1, Williams teaches a polymerizable precursor of a polymeric material, that comprises a reactive monomer mixture, the mixture having the correct viscosity range, allowing for providing a mold comprising precursor structures of the multicellular structure, substantially filling up the precursor structures of the mold including by heating at least one of the reactive monomer mixture or the mold, so that polymerizing the polymerizable precursor transpires forming a polymeric material and demolding polymeric material. Williams lists a wide variety of materials may be utilized. Williams is vague on the materials comprising lactams, lactones, isocyanates, polyols, polyamines.In analogous art for the production of a method and device for forming a gellified polyurethane layer on a surface, notably of a mould, Verwilst suggests details regarding the constituents utilized in forming the polyurethane layer, and in this regard Verwilst teaches the following:
(Abstract) teaches that forming a gellified polyurethane layer on a surface of a mold, by spraying a liquid reaction mixture comprising polyol and isocyanates and which has a viscosity between 20 and 2000 centipoises.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a polymerizable precursor of a polymeric material, that comprises a reactive monomer mixture, the mixture having the correct viscosity range, allowing for providing a mold comprising precursor structures of the multicellular structure, substantially filling up the precursor structures of the mold including by heating at least one of the reactive monomer mixture or the mold, so that polymerizing the polymerizable precursor transpires forming a polymeric material and demolding polymeric material of Williams. By utilizing a reaction mixture comprising polyol and isocyanates, as taught by Verwilst. Highlighting, implementation of a reaction mixture comprising polyol and isocyanates allows for forming a gellified polyurethane layer on a surface of a mold, (Abstract).Regarding Claim 1, Williams teaches a polymerizable precursor of a polymeric material, that comprises a reactive monomer mixture, the mixture having the correct viscosity range, allowing for providing a mold comprising precursor structures of the multicellular structure, substantially filling up the precursor structures of the mold including by heating at least one of the reactive monomer mixture or the mold, so that polymerizing the polymerizable precursor transpires forming a polymeric material and demolding polymeric material. Williams adding that the depth, pitch and width of the microstructures of the shape-imparting layer can vary depending on the desired finished article. Highlighting, that the case law for result effective variable may be recited regarding the cell wall height of the mold utilized, ([0021]). Williams is vague on the size of the cell wall height utilized. In analogous art for a method for producing a thermoplastic element part, comprising the steps of extruding the thermoplastic material, onto a mold for shaping the extruded material so as to provide, the fabricated element, Maria suggests details regarding the height of the mold utilized for shaping the extruded material, and in this regard Maria teaches the following:
([0031]) teaches that the arrangement described above, it is possible to obtain, for the alveolar panel element, a modulus of elasticity that is equal both in a longitudinal direction and in a transverse direction, and it is possible to provide panel elements with a thickness that can range from 3 to 20 mm. With ([0032]) teaching that depending on the different required characteristics, it is possible to change the weight per square meter by changing the thickness of the protruding elements (cell wall height) and/or by changing the thickness of the sheet-like element, and therefore it is possible to adapt easily to the various requirements. As such, the protruding elements (cell wall height) is understood to impact the weight per square meter by tailoring the thickness. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a polymerizable precursor of a polymeric material, that comprises a reactive monomer mixture, the mixture having the correct viscosity range, allowing for providing a mold comprising precursor structures of the multicellular structure, substantially filling up the precursor structures of the mold including by heating at least one of the reactive monomer mixture or the mold, so that polymerizing the polymerizable precursor transpires forming a polymeric material and demolding polymeric material of Williams as modified. By utilizing an optimized thickness of the protruding elements (cell wall height) in the object fabricated, as taught by Maria. Highlighting, implementation of an optimized thickness of the protruding elements (cell wall height) in the object fabricated, allows for controlling the weight per square meter.Highlighting, that the case law for result effective variables may be recited where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art, see In re Boesch, 205 USPQ 215 (CCPA 1980). & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding Claim 1, Williams teaches a polymerizable precursor of a polymeric material, that comprises a reactive monomer mixture, the mixture having the correct viscosity range, allowing for providing a mold comprising precursor structures of the multicellular structure, substantially filling up the precursor structures of the mold including by heating at least one of the reactive monomer mixture or the mold, so that polymerizing the polymerizable precursor transpires forming a polymeric material and demolding polymeric material. Williams is silent on details regarding how the viscosity was measured. In analogous art for details regarding ISO 3219:1993, ISO suggests details regarding the implementation of ISO 3219:1993 and its uses, and in this regard ISO teaches the following:
(Scope) teaches that Viscosity determinations made in accordance with this standard consist of establishing the relationship between the shear stress and the shear rate. The results obtained with different instruments in accordance with this standard are comparable and apply to controlled shear as well as controlled stress instruments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a polymerizable precursor of a polymeric material, that comprises a reactive monomer mixture, the mixture having the correct viscosity range, allowing for providing a mold comprising precursor structures of the multicellular structure, substantially filling up the precursor structures of the mold including by heating at least one of the reactive monomer mixture or the mold, so that polymerizing the polymerizable precursor transpires forming a polymeric material and demolding polymeric material of Williams. By utilizing the standard testing method 3219:1993 as a means for determining the viscosity, as taught by ISO. Highlighting, implementation of standard testing method 3219:1993 (D) allows for establishing the relationship between the shear stress and the shear rate (viscosity) of a of polymers and resins in the liquid, emulsified or dispersed state, including polymer dispersions.Highlighting, that the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law where,  "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 2, 	
Wherein the reactive monomer mixture for use herein has a viscosity of no greater than 1,500 mPa-s, when measured according to the viscosity test method defined in the experimental section.
Williams teaches the following:
([0044]) teaches that the rib precursor composition preferably has a viscosity of less than 20,000 cps and more preferably less than 10,000 cps to uniformly fill all the microstructured groove portions of the flexible mold without entrapping air. Highlighting, that 1cps is equivalent to 1mPa-s. Furthermore, the precursor composition viscosity is understood to impact the ability to uniformly fill all the microstructured groove portions of the flexible mold without entrapping air. As such, while no discrepancies are perceived to exist, the viscosity is recognized as a result effective variable, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding Claim 2, Williams teaches the same as detailed above in claim 1. Williams is silent on details regarding how the viscosity was measured. In analogous art for details regarding ISO 3219:1993, ISO suggests details regarding the implementation of ISO 3219:1993 and its uses, and in this regard ISO teaches the following:
(Scope) teaches that Viscosity determinations made in accordance with this standard consist of establishing the relationship between the shear stress and the shear rate. The results obtained with different instruments in accordance with this standard are comparable and apply to controlled shear as well as controlled stress instruments.
The same rejection rationale, case law and analysis that was used previously for claim1, can be applied here and should be referred to for this claim as well.
Regarding claim 3, 	
Wherein the monomers of the reactive monomer mixture are selected from the group consisting of lactams, isocyanates, polyols, and any combinations or mixtures thereof.
Regarding Claim 3, Williams teaches the above mentioned in claim 1. Williams lists a wide variety of materials may be utilized. Williams is vague on the materials comprising lactams, lactones, isocyanates, polyols, polyamines.In analogous art as applied above in claim 1, Verwilst suggests details regarding the constituents utilized in forming the polyurethane layer, and in this regard Verwilst teaches the following:
(Abstract) teaches that forming a gellified polyurethane layer on a surface of a mold, by spraying a liquid reaction mixture comprising polyol and isocyanates and which has a viscosity between 20 and 2000 centipoises.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a polymerizable precursor of a polymeric material, that comprises a reactive monomer mixture, the mixture having the correct viscosity range, allowing for providing a mold comprising precursor structures of the multicellular structure, substantially filling up the precursor structures of the mold including by heating at least one of the reactive monomer mixture or the mold, so that polymerizing the polymerizable precursor transpires forming a polymeric material and demolding polymeric material of Williams. By utilizing a reaction mixture comprising polyol and isocyanates, as taught by Verwilst. Highlighting, implementation of a reaction mixture comprising polyol and isocyanates allows for forming a gellified polyurethane layer on a surface of a mold, (Abstract).
Regarding claim 4, 	
Wherein the polymeric material is selected from the group consisting of polyamides, polyurethanes, or mixtures thereof.
Regarding Claim 4, Williams teaches the above-mentioned in claim 1. Williams lists a wide variety of photocured polymeric materials that may be utilized. Williams is vague on the photocured polymeric material consisting a polyamides, polyurethanes.In analogous art as applied in claim 1, Verwilst suggests details regarding the what polymeric material may be utilized in forming the layer on the surface of a mold, and in this regard Verwilst teaches the following:
(Abstract) teaches that forming a gellified polyurethane layer on a surface of a mold, by spraying a liquid reaction mixture comprising polyol and isocyanates and which has a viscosity between 20 and 2000 centipoises.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a polymerizable precursor of a polymeric material, that comprises a reactive monomer mixture, the mixture having the correct viscosity range, allowing for providing a mold comprising precursor structures of the multicellular structure, substantially filling up the precursor structures of the mold including by heating at least one of the reactive monomer mixture or the mold, so that polymerizing the polymerizable precursor transpires forming a polymeric material and demolding polymeric material of Williams. By utilizing a polyurethane layer on a surface of a mold, as taught by Verwilst. Highlighting, implemention of a polyurethane layer on a surface of a mold as described allows for obtaining a substantially complete uniformity with respect to the distribution of the elastomer layer on the surface to be covered, with respect to the homogeneity of the colour and of other physical characteristics of the layer, (Col. 9, lines 26-30).
Regarding claim 5, 	
Wherein the multicellular structure has a cell wall height of greater than 25 mm
Regarding Claim 5, Williams as modified teaches the same as detailed above. Williams as modified lists a wide variety of materials may be utilized. Williams adding that the depth, pitch and width of the microstructures of the shape-imparting layer can vary depending on the desired finished article. Highlighting, that the case law for result effective variable may be recited regarding the cell wall height of the mold utilized, ([0021]). Williams is vague on the size of the cell wall height utilized. In analogous art for a method for producing a thermoplastic element part, comprising the steps of extruding the thermoplastic material, onto a mold for shaping the extruded material so as to provide, the fabricated element, Maria suggests details regarding the height of the mold utilized for shaping the extruded material, and in this regard Maria teaches the following:
([0031]) teaches that the arrangement described above, it is possible to obtain, for the alveolar panel element, a modulus of elasticity that is equal both in a longitudinal direction and in a transverse direction, and it is possible to provide panel elements with a thickness that can range from 3 to 20 mm. With ([0032]) teaching that depending on the different required characteristics, it is possible to change the weight per square meter by changing the thickness of the protruding elements (cell wall height) and/or by changing the thickness of the sheet-like element, and therefore it is possible to adapt easily to the various requirements. As such, the protruding elements (cell wall height) is understood to impact the weight per square meter by tailoring the thickness. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a polymerizable precursor of a polymeric material, that comprises a reactive monomer mixture, the mixture having the correct viscosity range, allowing for providing a mold comprising precursor structures of the multicellular structure, substantially filling up the precursor structures of the mold including by heating at least one of the reactive monomer mixture or the mold, so that polymerizing the polymerizable precursor transpires forming a polymeric material and demolding polymeric material of Williams as modified. By utilizing an optimized thickness of the protruding elements (cell wall height) in the object fabricated, as taught by Maria. Highlighting, implementation of an optimized thickness of the protruding elements (cell wall height) in the object fabricated, allows for controlling the weight per square meter.Highlighting, that the case law for result effective variables may be recited where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art, see In re Boesch, 205 USPQ 215 (CCPA 1980). & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 6, 	
Wherein the multicellular structure has a cell wall thickness of no greater than 2.5 mm
Williams teaches the following:
([0022]) The thickness of an illustrative shape-imparting layer is generally at least 5 μm, typically at least 10 μm, and more typically at least 50 μm. Further, the thickness of the shape-imparting layer is generally no greater than 1,000 μm.
Regarding claim 7, 	
Wherein the multicellular structure is a honeycomb structure
Regarding Claim 7, Williams as modified teaches the same as detailed above in claim 1. Williams as modified also depicting a in (Fig. 1), a perspective view of an illustrative flexible mold suitable for making barrier rib. Where the barrier rib is understood to be provided with a repeating (square/rectangular) cellular structure, mimicking that of a honeycomb. Williams doesn’t recite the term honeycomb regarding this type of repeating pattern. In analogous as applied above in claim 1, Maria suggests details regarding the shape mold utilized and the shape for the article fabricated, and in this regard Maria teaches the following:
([0016]) teaches that (Fig. 5) is a schematic perspective view of a layer with honeycomb protruding elements. ([0027]) teaching that according to what is shown in FIGS. 5 to 7, the cavity has a hexagonal shape, of the honeycomb type; likewise, in FIG. 8 there are elements, again designated by the reference numeral 21, which form rhomboidal or otherwise polygonal cavities formed by straight walls or optionally, as shown in FIG. 9, the protruding elements have variable dimensions and delimit together cylindrical cavities which have a circular base
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a polymerizable precursor of a polymeric material, that comprises a reactive monomer mixture, the mixture having the correct viscosity range, allowing for providing a mold comprising precursor structures of the multicellular structure, substantially filling up the precursor structures of the mold including by heating at least one of the reactive monomer mixture or the mold, so that polymerizing the polymerizable precursor transpires forming a polymeric material and demolding polymeric material of Williams as modified. By utilizing honeycomb shaped protruding elements, as taught by Maria. Highlighting, implementation of honeycomb shaped protruding elements allows for forming a hexagonal shaped cavity which is closed perimetrically and open at the face that lies opposite the bottom, ([0026]). 
                                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Slama et al. (US-2020/0,230,911, hereinafter Slama) – which is the applicant’s own work and not regard as prior art. However, Slama teaches in the (Abstract) Polymeric foam layer having a thickness up to 25,700 micrometers, having first and second opposed major surfaces, and comprising foam features extending from or into the first major surface by at least 100 micrometers. With ([0085]) the reactive polymer comprises isocyanate functional groups, alkoxysilane functional groups, or ketimine functional groups.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                        

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715